[Cite as Nour v. Shawar, 2014-Ohio-3016.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Hassan Nour,                                      :

                Plaintiff-Appellant,              :                      Nos. 13AP-1070
                                                                        (C.P.C. No. 12CV-0026)
v.                                                :                        and 13AP-1076
                                                                        (C.P.C. No. 12CV-0906)
Jamal Shawar et al.,                              :
                                                                 (ACCELERATED CALENDAR)
                Defendants-Appellees.             :



                                        D E C I S I O N

                                      Rendered on July 8, 2014


                Doucet & Associates Co., L.P.A., and Troy J. Doucet, for
                appellant.

                 APPEALS from the Franklin County Court of Common Pleas

CONNOR, J.
        {¶ 1} Plaintiff-appellant, Hassan Nour ("Nour"), appeals from a judgment of the
Franklin County Court of Common Pleas in favor of defendants-appellees, Jamal Shawar1
("Shawar"). For the reasons that follow, we affirm the judgment of the trial court.
A. Facts and Procedural History
        {¶ 2} In January 2011, Nour sublet certain premises from Shawar for the purpose
of opening a day-care facility. The sublease agreement required Shawar to make certain
improvements to the premises in order to accommodate the proposed day-care facility.
When Shawar did not make the necessary improvements to the leased premises, Nour, by
and through Kids Zone Day Care Inc., filed suit against him in the Franklin County Court



1 According to the original signed complaint filed on January 20, 2012, in case No. 12CV-0906, "Shawar" is

the correct spelling, although throughout the proceedings in the trial court, and in sublease documents,
defendant's name is also spelled as "Shiwar."
Nos. 13AP-1070 and 13AP-1076                                                                                2


of Common Pleas seeking damages for breach of contract.2 Shawar subsequently
commenced a separate action for damages against Nour for the non-payment of rent.3 On
January 7, 2012, the trial court consolidated the two cases for a jury trial. The jury
returned a verdict in Nour's favor on the contract claim in the amount of $80,000;
Shawar received nothing on his claim.
        {¶ 3} Thereafter, Nour moved the trial court for an award of attorney fees
pursuant to the "fee-shifting" provision in the sublease. (Appellant's brief, 8.) On April 29,
2013, a magistrate held an evidentiary hearing on the motion and, on May 6, 2013, the
magistrate recommended the trial court deny Nour's motion. Although the magistrate
found that the attorney fees requested by Nour were both reasonable and necessary in the
prosecution of the case, the magistrate concluded that the indemnity provision in the
sublease did not obligate Shawar to indemnify Nour for his attorney fees.
        {¶ 4} On August 30, 2013, the trial court issued a judgment entry overruling
Nour's objection and adopting the magistrate's decision. Nour filed a timely notice of
appeal to this court.4
B. Assignments of Error
        {¶ 5} Appellant assigns the following error for our review:
                The trial court erred as a matter of law when it denied Nour's
                motion for attorney fees.

C. Standard of Review
        {¶ 6} The construction of a written contract is a matter of law for a trial court.
Alexander v. Buckeye Pipe Line Co., 53 Ohio St. 2d 241 (1978), paragraph one of the
syllabus. "Because the 'interpretation of written contracts, including any assessment as to
whether a contract is ambiguous, is a question of law,' it is subject to de novo review on
appeal." Sauer v. Crews, 10th Dist. No. 12AP-320, 2012-Ohio-6257, ¶ 11, quoting State v.
Fed. Ins. Co., 10th Dist. No. 04AP-1350, 2005-Ohio-6807, ¶ 22.
D. Legal Analysis


2 Franklin C.P. No. 12CV-0026
3 Franklin C.P. No. 12CV-0906
4 The trial court did not issue a final appealable order in this case until December 17, 2013, when it adopted

the magistrate's "supplemental" decision denying appellant's February 15, 2013 motion for judgment
notwithstanding the verdict.
Nos. 13AP-1070 and 13AP-1076                                                             3


       {¶ 7} The objective of any judicial examination of a written instrument is to
ascertain and give effect to the intent of the parties. N. Coast Premier Soccer, L.L.C. v.
Ohio Dept. of Transp., 10th Dist. No. 12AP-589, 2013-Ohio-1677, ¶ 13; Aultman Hosp.
Assn. v. Community Mut. Ins. Co., 46 Ohio St. 3d 51, 53 (1989). " 'The intent of the parties
to a contract is presumed to reside in the language they chose to employ in the
agreement.' " Id. quoting Kelly v. Med. Life Ins. Co., 31 Ohio St. 3d 130 (1987), paragraph
one of the syllabus.
       {¶ 8} Section 11 of the sublease entitled "Indemnifications" contains the following
two provisions:
              11.1 Indemnification by Nour. Nour must indemnify, defend,
              and hold Shiwar harmless against and from all claims,
              expenses, liabilities, and causes of action arising from * * * (iv)
              any breach by Nour or any of its agents, contractors,
              employees, or licensees of any covenant or agreement of this
              Sublease on the part of Nour to be performed or observed
              * * *. Nour further agrees to indemnify, defend, and hold
              Shiwar harmless from and against all direct and actual costs,
              damages, expenses, losses, fines, liabilities, and reasonable
              counsel fees paid, suffered, or incurred as a result of any of
              the above described claims or any actions or proceedings
              brought thereon[.]

              11.2 Indemnification by Shiwar. Shiwar must indemnify,
              defend, and hold Nour Harmless against and from all claims,
              expenses, liabilities, and causes of action arising from * * * (iv)
              the breach by Shiwar or any of its agents, contractors,
              employees, or licensees of any covenant or agreement of this
              Sublease on the part of Shiwar to be performed or observed[.]

(Emphasis added.)

       {¶ 9} "Contract provisions which provide indemnification for attorney fees are
subject to the ordinary rules of contract construction." Continental Tire N. Am. v. Titan
Tire Corp., 6th Dist. No. WM-09-010, 2010-Ohio-1355, ¶ 47. "As with most contracts of
indemnity, such provisions are to be strictly construed and ' * * * certainly given no
greater scope than the language of the agreement clearly and unequivocally expresses.' "
Id., quoting Palmer v. Pheils, 6th Dist. No. WD-01-010, 2002-Ohio-3422, ¶ 39; "An
Nos. 13AP-1070 and 13AP-1076                                                               4


agreement to indemnify another party for qualified legal expenses should be 'express.' "
Id. citing Worth v. Aetna Cas. & Sur. Co., 32 Ohio St. 3d 238 (1987), syllabus.
       {¶ 10} In this case, Section 11.1 sets forth the circumstances under which Nour
must indemnify Shawar and Section 11.2 sets forth the circumstances under which
Shawar must indemnify Nour. Nour contends that the dispositive issue in this case is the
meaning of the phrase "all claims, expenses, liabilities, and causes of action arising from *
* * the breach by Shiwar." According to Nour, such language is broad enough to include
indemnity for attorney fees he incurred in the successful prosecution of the underlying
case against Shawar. We disagree.
       {¶ 11} As noted above, there are two indemnity provisions in the sublease. The
single sentence in Section 11.2, pertaining to Nour's right of indemnification against
Shawar, corresponds to the first sentence of Section 11.1 regarding Shawar's right of
indemnification. However, Section 11.1 contains a second sentence which specifically
requires Nour to indemnify Shawar for "reasonable counsel fees." The second sentence
begins with the phrase "Nour further agrees to indemnify * * * Shiwar," which clearly
expresses the intention that Shawar's right of indemnification for "counsel fees" is in
addition to Shawar's right of indemnification under the first sentence of Section 11.1.
Section 11.2 does not contain a second sentence regarding counsel fees. The clear
implication of such an omission is that Nour's right of indemnification from Shawar is
more limited than Shawar's right of indemnification from Nour.
       {¶ 12} In the Continental Tire case, the Sixth District Court of Appeals was faced
with a similar issue to the one presented herein. The asset purchase agreement in that
case specifically provided, at Section 7.1, that purchaser agreed to indemnify seller for
"any claim, liability, expense, loss or other damage (including reasonable attorney fees
and expenses)." In Section 7.2 of the agreement seller agreed to indemnify purchaser
"against any claim" and "the reasonable costs and expenses related to enforcement of the
indemnification rights." In reversing the trial court's award of attorney fees to purchaser,
the court of appeals stated:
              A rule of construction appears applicable: "expressio unius
              est exclusio alterius, or the expression of one thing implies the
              exclusion of another thing * * *." Cincinnati v. Cincinnati
              Reds (1984), 19 Ohio App. 3d 227, 230, 483 N.E.2d 1181.
Nos. 13AP-1070 and 13AP-1076                                                              5


               Section 7.1 demonstrates that the drafters of this contract
               knew how to include language that would include attorney
               fees within "Claims" subject to indemnification with respect to
               the seller. The absence of such language in a parallel provision
               relating to purchaser indemnification exhibits an intention
               that a reciprocal obligation does not exist.

Id. at ¶ 54.

       {¶ 13} The parties in this case knew how to draft an indemnification provision that
included recovery of "reasonable counsel fees." The parties expressly provided that
Shawar could recover such fees from Nour when they added a second sentence to section
11.1. Under Continental Tire, the omission from Section 11.2 of the second sentence
regarding counsel fees must mean that Nour is not entitled to indemnification for such
fees. When we consider the two indemnification provisions in the sublease together, the
only reasonable interpretation of Section 11.2 is that Nour does not have the right of
indemnity for "reasonable counsel fees." Had the parties so intended, they would have
added a second sentence to Section 11.2.
       {¶ 14} Nour asks this court to interpret the language of Section 11.2 in isolation
and to determine the scope of his right to indemnification without reference to the
corresponding indemnity provision in Section 11.1. However, this court has emphatically
stated that "contracts must be read as a whole, and individual provisions must not be read
in isolation." Bank of New York Mellon v. Rankin, 10th Dist. No. 12AP-808, 2013-Ohio-
2774, ¶ 31, citing Heritage Mut. Ins. Co. v. Ricart Ford, Inc., 105 Ohio App. 3d 261, 265
(10th Dist.1995). If the parties intended the phrase "all claims, expenses, liabilities, and
causes of action arising from * * * (iv) the breach by Shiwar" to include indemnity for
"counsel fees," as Nour contends, then there would have been no reason for the parties to
add a second sentence to Section 11.1. In other words, if we adopt Nour's construction of
Section 11.2, the second sentence of Section 11.1 is meaningless. " '[I]n contract
construction, the court should give effect to every provision within the contract, if
possible, and if one construction of a doubtful condition would make that condition
meaningless, and it is possible to give it another construction that would give it meaning
and purpose, then the latter construction must prevail.' " Id., quoting Drs. Kristal &
Forche, D.D.S., Inc. v. Erkis, 10th Dist. No. 09AP-06, 2009-Ohio-5671, ¶ 24; Foster
Nos. 13AP-1070 and 13AP-1076                                                                             6


Wheeler Enviresponse, Inc. v. Franklin Cty. Convention Facilities Auth., 78 Ohio St. 3d
353, 361-62 (1997). The only reasonable construction of the sublease that gives meaning
to the second sentence of Section 11.1 is a construction that precludes indemnification for
Nour's attorney fees. For this reason, the cases cited by appellant are clearly
distinguishable.5
        {¶ 15} For Nour's alternative argument, based upon the doctrine of contra
proferentum, he asks us to construe this ambiguous contract provision "most strongly
against the party who prepared it." Franck v. Railway Exp. Agency, 159 Ohio St. 343,
345-46 (1953). However, as stated above, the only reasonable interpretation of the
sublease is that the parties' did not intend Nour to have the right of indemnity for counsel
fees. Absent an ambiguity in the relevant contractual language, the rule of construction
advocated by Nour does not apply. Id. See also G.F. Business Equip., Inc. v. Liston, 7 Ohio
App.3d 223, 224 (10th Dist.1982); Michael A. Gerard, Inc. v. Haffke, 8th Dist. No. 98488,
2013-Ohio-168, ¶ 14.
        {¶ 16} "If the contract terms are clear and precise, the contract is not ambiguous
and must be enforced as written." KeyBank Natl. Assn. v. Southwest Greens of Ohio,
L.L.C., 10th Dist. No. 11AP-920, 2013-Ohio-1243, ¶ 27. Here, the indemnity provision in
the sublease leaves no doubt as to the intention of the parties regarding Nour's right to
recover attorney fees. Although Nour is expressly entitled to indemnification from Shawar
"for claims, expenses, liabilities, and causes of action" arising from any breach by Shawar,
Nour does not have a right of indemnification for "reasonable counsel fees" because such
a right is expressly granted only to Shawar. This much is clear from the plain language in
the sublease.
        {¶ 17} For the foregoing reasons, we hold that the trial court did not err when
denied Nour's motion for attorney fees. Accordingly, Nour's sole assignment of error is
overruled.




5 See Auber v. Marc Glassman, 8th Dist. No. 80283, 2002-Ohio-2749 (The parties use of phrases such as

indemnification for "costs and expenses" and "any and all damages, costs and/or expenses" are sufficient to
include indemnification for attorney fees); Norfolk Southern v. Toledo Edison, 6th Dist. No. L-06-1268,
2008-Ohio-1572 (Indemnification agreement providing that utility was to indemnify carrier against "all cost
and expense," is broad enough to encompass an award of attorney fees to carrier).
Nos. 13AP-1070 and 13AP-1076                                                   7


E. Conclusion
      {¶ 18} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                              Judgment affirmed.

                         KLATT and DORRIAN, JJ., concur.
                             _________________